Per Curiam.

The summons in this action demanded $500 and costs. After the jury was sworn and before any testimony was taken, the defendants -moved to dismiss the complaint on the sole ground that the summons demanded $500 and interest. The court granted the defendants’ motion and dismissed the complaint and judgment was rendered against the plaintiff and in favor of the defendants. Subsequently the plaintiff moved for a new trial on the ground that before the bringing of this action the jurisdiction of the Municipal Courts had been extended to include cases involving $500, interest and costs. Laws of 1905, chap. 513. :The learned justice denied this motion on the ground of lack of power to grant it, the motion not being made within five days after the rendering of judgment. Mun. Ct. Act, § 254. In his opinion denying the motion, the justice stated that he inadvertently granted the motion to dismiss the complaint upon the authority of Hamburger v. Hellman, 103 App. Div. 263, not recalling at the time that, since the decision in that case, the jurisdiction of the Municipal Court had been extended by the act of 1905 as stated above.
Present: Gildebsleeve, Davis and Clutch, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.